Citation Nr: 1223898	
Decision Date: 07/10/12    Archive Date: 07/18/12

DOCKET NO.  10-13 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus, to include as secondary to bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1952 to January 1955.  He also had subsequent service in the Wisconsin Army National Guard from December 1973 to July 1976 and February 1980 to February 1983.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied the benefits sought on appeal.  The Veteran appealed that decision to BVA, and the case was referred to the Board for appellate review.  

In November 2011, the Board expanded the Veteran's claim to establish service connection for tinnitus to include entitlement under the theory of secondary service connection.  Schroeder v. West, 212 F. 3d 1265, 1271 (Fed. Cir. 2000) (VA has obligation to explore all legal theories, including those unknown to the Veteran, by which he can obtain benefit sought for the same disability); Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004); Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004); Bradford v. Nicholson, 20 Vet. App. 200, 206 (2006).  Also, the Board remanded the Veteran's claims for further procedural and evidentiary development.  The Veteran's claims have been returned to the Board.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's claims has been obtained. 

2.  The evidence in this case is in approximate balance as to whether the Veteran's current hearing loss disability, diagnosed as bilateral sensorineural hearing loss, is the result of in-service noise exposure.

3.  The evidence reflects that the Veteran's tinnitus is proximately due to or the result of his bilateral hearing loss.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the Veteran's current hearing loss disability, diagnosed as bilateral sensorineural hearing loss, is the result of his in-service noise exposure.  38 U.S.C.A. 38 U.S.C.A. §§ 1101, 1110, 1154 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).  

2.  The evidence reflects that the Veteran's tinnitus is proximately due to or the result of his bilateral hearing loss.  38 U.S.C.A. 38 U.S.C.A. §§ 1101, 1110, 1154 (West 2002); 38 C.F.R. §§ 3.159, 3.310 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Because the Veteran's claims to establish service connection for bilateral hearing loss and tinnitus are being granted to the fullest extent, any error concerning VA's duties to notify and/or assist the Veteran would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  

As noted above, the Board remanded the Veteran's claims for further procedural and evidentiary development in November 2011.  Specifically, the Board instructed that the RO or VA Appeals Management Center (AMC) was to provide the Veteran with notice of the criteria to establish a claim under the theory of secondary service connection and obtain clarifying nexus opinions.  In January 2012, the Veteran received notice of the criteria necessary to substantiate a claim under the theory of secondary service connection.  In February 2012, the Veteran's VA claims file was transferred to a VA examiner who provided the requested nexus opinions.  However, as will be discussed below, these nexus opinions are inadequate for the purposes of adjudicating the Veteran's claims.  

The Board acknowledges the United States Court of Appeals for Veterans' Claims' (the Court's) decision in Stegall v. West, 11 Vet. App. 268, 271 (1998), holding "when remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance."  However, since the Veteran's claims are being granted in full, a remand for adequate nexus opinions would merely cause avoidable delay and would not result in any additional benefit to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  

Direct Service Connection - Bilateral Hearing Loss

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  However, medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  

Service connection for certain diseases, including organic diseases of the nervous system such as sensorineural hearing loss, may be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2011).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").



Discussion

The Veteran asserts that he has a hearing loss disability which is the result of his in-service exposure to acoustic trauma.  Specifically, the Veteran has contended that he was exposed to excessive noise from proximity to atomic bomb testing as well as helicopters and jet engines during his service.  See the Veteran's statements dated in September 2008, October 2008, January 2012 and June 2012 as well as the March 2009 VA examination report.  

Concerning element (1), evidence of a current disability, VA audiograms performed in January 2006 and in connection with the March 2009 VA examination reflect bilateral hearing loss for VA purposes under 38 C.F.R. § 3.385.  The VA audiologist noted that the Veteran demonstrated hearing acuity within normal limits from 250 Hz. - 2000 Hz., and moderately severe sensorineural hearing loss from 3000 Hz. - 8000 Hz. in January 2006, and the March 2009 VA examiner diagnosed bilateral sensorineural hearing loss.  Also, the Veteran has submitted an undated private audiogram in support of his claim.  The Board observes the private audiometric results are not interpreted but instead presented in a graph form.  However, this does not preclude the Board from assessing the evidence.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (noting that, because interpreting results from an audiometric graph involves fact finding, the [Court] is precluded from engaging in such fact finding in the first instance, and remanding in part because the Board did not discuss the results of the private audiometric testing).  The Board has reviewed this audiogram and finds that it is congruent the results of the January 2006 and March 2009 VA audiograms.  Accordingly, element (1) has been demonstrated.  

With regard to element (2), evidence of incurrence of an in-service disease or injury, the Board notes that the Veteran's service treatment records are devoid of any instance of complaints for or treatment of decreased hearing acuity during his service.  However, as noted above, the Veteran has asserted that he incurred noise exposure from helicopter, jet engines and atomic bomb testing during his service.  See the Veteran's statements dated in September 2008, October 2008 and January 2012 as well as the March 2009 VA examination report.  


In support of his claim, the Veteran has submitted a June 2011 statement from D.E.M., the Veteran's service friend, reflecting that he and the Veteran were exposed to excessive noise from helicopters and jet engines while working together in service.  See a June 2011 statement from D.E.M.  As noted above, the Veteran is considered competent to report matter which he has experienced first-hand, such as noise exposure.  See Rucker, Layno and Cartwright, all supra.  Moreover, the Veteran's DD - 214 reflects that his specialty number was 6413, reflecting a Military Occupational Specialty (MOS) of Aircraft Navigation Systems Technician.  Accordingly, the assertions from the Veteran and D.E.M. are consistent with his service and the duties associated with his MOS.  In light of above, element (2) has been demonstrated.  

Concerning element (3), evidence of a nexus between the Veteran's diagnosed bilateral sensorineural hearing loss and his in-service noise exposure, the Board observes that there are two nexus opinions of record.  The Board will address these opinions in turn.  

After completion of the March 2009 VA audiological examination, the VA examiner opined that the Veteran's bilateral hearing loss was not the result of his in-service noise exposure.  In support of this opinion, the VA examiner noted that the Veteran's service treatment records were devoid of complaints of or treatment for decreased hearing acuity, and a 1973 hearing test performed while the Veteran was in the Wisconsin Army National Guard reflected hearing acuity within normal limits.  See the March 2009 VA examination report.  

In November 2011, the Board concluded that the March 2009 VA examiner's opinion was inadequate because it was in contrast with the Court's holdings in Hensley and Ledford.  Accordingly, the Board instructed that the Veteran's VA claims file should be returned to the March 2009 VA examiner, if available, so that an adequate opinion could be rendered.  In February 2012, the same VA examiner reviewed the Veteran's VA claims file and, again, opined that the Veteran's bilateral hearing loss was not the result of his in-service noise exposure.  In support of this opinion, the VA examiner observed that the configuration of the Veteran's present hearing loss disability was consistent with hearing loss due to acoustic trauma.  However, the VA examiner noted that audiograms performed in 1973 and 1980 in connection with the Veteran's service in the Wisconsin Army National Guard reflected hearing acuity within normal limits and stated that there was no medical literature supporting the premise of delayed-onset hearing loss.  See the February 2012 VA opinion.  

The Board finds the February 2012 VA opinion to be inadequate for the purposes of adjudicating the Veteran's claim because, like the earlier VA opinion in March 2009, the examiner's statements are in contrast to the Court's holdings in Hensley and Ledford.  Specifically, the Court held in Ledford that the absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  Further, in Hensley, the Court held that evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  

As noted above, the evidence of record reflects that the Veteran was exposed to excessive noise during service, and he has demonstrated a current hearing loss disability, diagnosed as bilateral sensorineural hearing loss.  In light of above, and relying on the Court's holdings in Hensley and Ledford, the Board will resolve the benefit of the doubt in favor of the Veteran in this case as the law requires and grant service connection for bilateral hearing loss.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2011).

Secondary Service Connection - Tinnitus

The Veteran initially submitted a claim to establish service connection for tinnitus under the theory of direct service connection.  As noted above, in November 2011, the Board expanded the Veteran's claim to include entitlement to service connection under the theory of secondary service connection.  Since the Veteran's claim is being granted under the theory of secondary service connection, the Board will focus its analysis on this theory of entitlement.  

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service- connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation. Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability. 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although the stated intent of the change was merely to implement the requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.

Discussion

In the present case, the Veteran has been diagnosed with constant bilateral tinnitus.  See e.g., the March 2009 VA examination report.  Moreover, the Veteran has consistently reported that he has experienced tinnitus.  See e.g., statements from the Veteran dated in September 2008 and November 2009.  As previously stated, lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, supra; see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  The Board finds that the Veteran's statements in this case are credible since tinnitus is subjective, and the kind of condition to which lay testimony is competent.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding Veteran competent to testify to symptomatology capable of lay observation).  Also, the Board has established service connection for bilateral hearing loss, as discussed above.  Accordingly, elements (1) and (2) have been demonstrated.  

Concerning element (3), evidence that the current disability was either proximately caused by or aggravated by a service-connected disability, the only nexus opinion of record is favorable to the Veteran's claim.  Specifically, the VA examiner opined that the Veteran's tinnitus was "related" to his bilateral hearing loss.  See the March 2009 VA examination report.  While the March 2009 VA examiner provided other nexus opinions in March 2009 and February 2012, these opinions dealt with the Veteran's claim under the theory of direct service connection.  

In sum, there is no evidence conflicting with the March 2009 VA examiner's favorable opinion regarding the Veteran's claim under the theory of secondary service connection.  Accordingly, element (3), has also been demonstrated, and service connection for tinnitus is warranted.  











ORDER

Entitlement to service connection is granted.  

Entitlement to service connection for tinnitus is granted.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


